NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-2929
                                       ___________

                                  JEROME D. CLARK,
                                              Appellant

                                             v.

            ROBERT COUPE; PERRY PHELPS; PHILIP MORGAN;
       KENNETH MCMILLAN; PAMELA FAULKNER; ERICA N. JOHNSON
                ____________________________________

                     On Appeal from the United States District Court
                               for the District of Delaware
                         (D.C. Civil Action No. 1-14-cv-00763)
                      District Judge: Honorable Sue L. Robinson
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 19, 2016
               Before: FISHER, SHWARTZ and COWEN, Circuit Judges

                                 (Filed: January 20, 2016)
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Jerome D. Clark, a former Delaware prisoner, appeals the District

Court’s order granting summary judgment to the Defendants. For the reasons below, we

will affirm.

       Clark’s appeal arises from a 42 U.S.C. §1983 complaint raising challenges related

to his classification as a sex offender by the Delaware Department of Corrections (DOC).

In 2013, Clark was sentenced to two years in prison following his conviction for

attempted robbery. During an initial assessment in October 2013, the DOC classified

Clark as a sex offender based on a 1983 misdemeanor conviction for sexual assault.

       Clark unsuccessfully challenged DOC’s classification using the prison’s grievance

procedures. As a result of Clark’s sex-offender designation, he was required to

participate in a treatment program. He refused to do so, and Lt. Kenneth McMillan, a

Defendant, held a disciplinary hearing because of Clark’s failure to participate.

McMillan found Clark guilty of the violation and sanctioned him to twenty days in

isolation and the loss of ten days of good time. Clark appealed the hearing decision,

claiming he did not receive a fair hearing because McMillan issued the original violation

report, conducted the hearing, withheld evidence, and made the final decision on appeal.

Clark then sought an investigation of the hearing process, but did not receive a response.

This 42 U.S.C. § 1983 lawsuit followed on December 8, 2014.

       In his pleadings before the District Court, Clark claimed his constitutional rights

under the Fifth, Sixth, Eighth, and Fourteenth Amendment were violated by his sex-

offender classification and the related hearing process. Clark filed a motion for summary
                                             2
judgment. The Defendants filed their own motion to dismiss or, alternatively, for

summary judgment. The District Court treated the Defendants’ motion as one for

summary judgment and granted the motion. Clark appealed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the District

Court’s order granting summary judgment de novo, applying the same standard as the

District Court. Alcoa, Inc. v. United States, 509 F.3d 173, 175 (3d Cir. 2007). Summary

judgment is appropriate when the “movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). “Where the record taken as a whole could not lead a rational trier of fact to find

for the non-moving party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co.

v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal quotation marks omitted).

       Plaintiff’s primary claim alleges a Due Process violation under the Fourteenth

Amendment. To state a claim for violation of procedural due process rights under 42

U.S.C. § 1983, “a plaintiff must allege that (1) he was deprived of an individual interest

that is encompassed within the Fourteenth Amendment’s protection of ‘life, liberty, or

property,’ and (2) the procedures available to him did not provide ‘due process of law.’”

Hill v. Borough of Kutztown, 455 F.3d 225, 233-34 (3d Cir. 2006) (quoting Alvin v.

Suzuki, 227 F.3d 107, 116 (3d Cir. 2001)). We have recognized that a prisoner has a due

process liberty interest in not being labeled a sex offender and forced into treatment.

Renchenski v. Williams, 622 F.3d 315, 328 (3d Cir. 2010). When a liberty interest is

implicated, the right to some type of prior hearing is paramount. Id. at at 331. In this
                                             3
case, Clark received adequate process because his sex offender classification was based

on a prior criminal conviction. See Neal v. Shimoda, 131 F.3d 818, 831 (9th Cir. 1997)

(“An inmate who has been convicted of a sex crime in a prior adversarial setting, whether

as the result of a bench trial, jury trial, or plea agreement, has received the minimum

protections required by due process.”); see also 622 F.3d at 331 (describing situation in

which appellant has “never been charged with, nor convicted of, a sex offense”).

       Clark also alleged he had a liberty interest in keeping his good time credits. To

the extent Clark’s challenge simply relates to his loss of good time credits, his claim is

precluded by Edwards v. Balisok, 520 U.S. 641 (1997). In any event, Clark’s challenge

cannot succeed because his sanction for assignment to sex-offender treatment rested on a

prior conviction.

       Clark’s District Court pleadings raised other claims, which we have carefully

reviewed. We will affirm the denial of relief on these claims for substantially the same

reasons stated by the District Court.

       Accordingly, we will affirm.




                                              4